Citation Nr: 9931224	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-10 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active service from December 1943 to November 
1945.  The appellant is his surviving spouse.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision of the Department of Veterans Affairs 
(VA) Jackson, Mississippi, Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant had active service in during World War II 
and was a prisoner of war (POW) from November 1944 to May 
1945.

2.  The death certificate shows that the veteran died in 
December 1993; and the cause of death was bronchogenic 
carcinoma.

3.  The veteran was not service connected for lung cancer or 
any other disability at the time of his death. 

4.  The VA does not recognize bronchogenic carcinoma as 
causally related to the experiences of being a POW. 

5.  Bronchogenic carcinoma is not shown during service or 
within the first post service year and is not otherwise 
demonstrated to be of service origin.

6.  Competent medical evidence that links any incident of 
service (including his POW experiences) to the cause of the 
veteran's death has not been submitted.

7.  There is no competent evidence of record showing a causal 
relationship between the veteran's lung cancer and cigarette 
smoking during service.

8.  The veteran's service medical records are silent for a 
competent diagnosis of nicotine dependence.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO erred in denying the 
benefits sought on appeal.  The appellant maintains that the 
veteran became increasingly addicted to cigarette smoking 
during his period of active service, which also led to his 
development of lung cancer.  The appellant's representative 
further contends that the veteran was predisposed to lung 
cancer due to his treatment as a prisoner of war (POW).  In 
sum, the appellant contends the veteran developed lung cancer 
as a result of a combination of POW experiences and cigarette 
smoking. 

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If she has not presented a 
well-grounded claim, her appeal must fail and there is no 
duty to assist her further in the development of the claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the United States Court of Appeals for Veterans 
Claims (Court) held that the appellant in that case had not 
presented a well-grounded claim as a matter of law.  The 
Court pointed out that, unlike civil actions, the VA benefits 
system requires more than an allegation; the claimant must 
submit supporting evidence.  Tirpak, 2 Vet. App. at 611.  The 
evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

For the purpose of clarity, the Board will address the POW 
and tobacco claims separately.

I.  POW Experiences

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service. 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service. 38 U.S.C.A. §§ 1110, 1112 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (1999).  
Service connection for a malignant tumor may be established 
based on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In addition, service connection may be established on a 
secondary basis for a disability, which is shown to be 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The December 1993 death certificate shows that the veteran 
was born in September 1914 and died in December 1993.  The 
immediate cause of the veteran's death was bronchogenic 
carcinoma.  At the time of the veteran's death, the veteran 
was not service-connected for any disability.  

The service medical records do not indicate the presence of a 
carcinoma in service, nor do the post-service medical records 
show its presence within the first year after service.  See 
38 U.S.C.A. § 1101, 1112(a)(1) (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (1999).  The service medical records do not 
refer to this disorder, and the private clinical reports, 
indicates that a mass consistent with squamous cell carcinoma 
had only been recently found in 1993.  Moreover, there is no 
competent evidence otherwise attributing this condition to 
military service.  

The only evidence of record that suggests a causal 
relationship between the veteran's carcinoma and service is 
the appellant's statements.  I find that these statements are 
not sufficient competent evidence to establish the etiology 
of the squamous cell carcinoma.  The assertions of lay 
persons are of little probative value concerning medical 
questions and do not serve to establish a well-grounded 
claim.  An allegation that the cause of death is service-
connected is not sufficient; the appellant must submit 
evidence in support of  the claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  See 38  U.S.C.A. 5107(a); Tirpak at 609, 611 
(1992).  Moreover, a nexus between a service disability and 
the cause of the veteran's death must be supported by 
evidence.  See Caluza at 498 (1995).  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu  v. Derwinski, 
2 Vet.App. 492, 494 (1992).  Therefore, lay statements 
regarding a medical diagnosis or causation cannot constitute 
evidence to make a claim well grounded under 38 U.S.C.A. 
§ 5107(a), if the determinative issue is one of medical 
causation or medical diagnosis.  See Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  

The representative argues that the veteran's experiences as a 
POW resulted in the development of his lung cancer.  The 
veteran was a POW of the German forces from November 1944 to 
May 1945.  In the case of a veteran who is a former POW and 
who was interned for not less than 30 days, certain diseases 
which become manifest to a degree of at least 10 percent at 
any time after active service, shall be considered to have 
been incurred in or aggravated by service, notwithstanding 
that there is no record of such disease during the period of 
service.  These diseases include avitaminosis, beriberi 
(including beriberi heart disease), chronic dysentery, 
helminthiasis, malnutrition (including optic atrophy 
associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite (if the veteran was interned in 
climactic conditions consistent with the occurrence of 
frostbite), post-traumatic osteoarthritis, peripheral 
neuropathy except when directly related to infectious causes, 
irritable bowel syndrome, or peptic ulcer disease.  This 
presumption can be rebutted where there is affirmative 
evidence to the contrary of intercurrent injury or disease. 
38 U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. §§ 3.307, 
3.309(c) (1999).  However, in this case, the veteran's 
development of squamous cell carcinoma as a result of his POW 
experiences may not be presumed, as squamous cell carcinoma 
is not among the diseases listed in 38 C.F.R. § 3.309(c) 
(1999).  This disease is not recognized as one of the 
diseases attributable to POW experiences.  

Without competent evidence of medical causation between the 
veteran's squamous cell carcinoma and any incident of service 
including his POW experiences, the claim for service 
connection for the death of the veteran is not well grounded.

II.  Tobacco Claim

The appellant further contends the veteran's death was caused 
by cigarette smoking, which the veteran increased during 
service.  The veteran's service medical records are silent 
for the use of tobacco or dependence on nicotine.  Post-
service treatment records show no diagnosis of nicotine 
dependence opined to be related to the veteran's active 
service.

The veteran given a diagnosis of lung cancer in 1993.  In a 
March 1994 letter, Kevin Fisher, M.D., reports that the 
veteran was initially seen for a problem with his right 
fourth finger; a lung tumor was discovered when his problem 
was evaluated.  The final diagnosis was squamous carcinoma of 
the right lung with metastases to the bone of the right 
fourth finger.  March 1993 clinical notes show that the 
veteran reported that he smoked one pack of cigarettes per 
day.  

In a letter dated in March 1994, the appellant reported that 
at the time the veteran entered service, he did smoke.  She 
indicated that before he was inducted into the military 
service he only smoked a few cigarettes per day; however, on 
his return from a POW camp he was very nervous and smoked 
constantly. 

The appellant also submitted excerpts from an interview of 
the veteran that was conducted for an university's oral 
history of the World War II.  In this transcript, the veteran 
reported that his cigarettes were taken when he was initially 
imprisoned and that the German cigarettes that were issued 
were not of great quality.   

For clarification purposes, the Board notes that the new 
revision to the law enacted by Congress and signed by the 
President as Public Law 105-206 on July 22, 1998, [which 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service (to be codified under 38 U.S.C.A. § 1103)], 
relates only to claims filed after June 9, 1998.  It does not 
affect those claims that were filed on or prior to that time, 
such as this case.

For claims filed prior to June 9, 1998, the Board must follow 
VA General Counsel Precedent Opinions (VAGCPO) related to 
this issue as the Board is bound in its decisions by the 
precedent opinions.  38 U.S.C.A. § 7104(c) (West 1991).

VAGCPO 19-97 was issued in response to an inquiry as to under 
what circumstances service connection may be established for 
tobacco-related disability or death on the basis that such 
disability or death is secondary to nicotine dependence which 
arose from a veteran's tobacco use during service.

The opinion, in pertinent part, was to the effect that while 
38 C.F.R. § 3.310 provides for "secondary service 
connection", alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lung by in-service smoking gave rise to 
lung cancer, service connection may be established without 
reference to section 3.310(a).

In light of the VAGCPO 19-97, the Board concludes that it 
must adjudicate the issue of service connection for the cause 
of the veteran's death in this case by addressing two 
distinct sub-issues.  First, did nicotine dependence, which 
allegedly began during service cause or contribute 
substantially or materially to the cause of the veteran's 
death?  Second, even if nicotine dependence did not exist, 
did cigarette smoking during the veteran's period of active 
service cause or contribute substantially or materially to 
the cause of death?

Based on VAGCPO 19-97, nicotine dependence may be considered 
a disease.  Thus, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.  With regard to the first question, the opinion held 
that the determination of whether a veteran is dependent on 
nicotine is a medical issue.

Therefore, in order for her claim to be well-grounded, the 
appellant's claim must fulfill three elements: (1) medical 
evidence of death (which is acknowledged); (2) appropriate 
lay or medical evidence of a disease (such as nicotine 
dependence) or injury (such as exposure to carcinogens in 
cigarette smoking) in service or if appropriate within the 
presumptive period; (3) medical evidence of a link between 
the veteran's death and the claimed in-service injury or 
disease.

Medical evidence is required to show that a veteran incurred 
nicotine dependence due to service.  In this case, although 
the appellant alleges that the veteran incurred nicotine 
dependence during service, there is no medical opinion of 
record that supports her lay assessment.  There is no medical 
diagnosis of record showing that the veteran had, during 
service or at any time thereafter, a dependence on nicotine.  
Unfortunately, the appellant is not qualified to express a 
competent medical opinion as to the existence of a substance 
dependence in the veteran.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit, 5 Vet. App. at 93.

Further, there is no competent evidence to suggest that the 
veteran's death was related to cigarette smoking due to a 
service-acquired nicotine dependence.  Therefore, a well- 
claim for service connection for nicotine dependence has not 
been established. See Caluza v. Brown, 7 Vet. App. 498 
(1995).

In a July 1997 letter, 20-97-14, the Acting Under Secretary 
of VA for Benefits (USB) stated, in pertinent part, that for 
claims alleging a direct link between tobacco use in service 
and a current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well grounded 
claim.

Based upon a review of the evidence of record, the Board 
finds that there is no competent medical evidence to support 
a finding that the veteran's lung cancer, which developed 
many years after the veteran's active service, was the result 
of cigarette smoking during such active service.  The 
appellant has failed to present competent medical evidence 
that the veteran's in-service smoking contributed 
substantially or materially to cause his death.  As noted, 
the record does not reveal that the appellant possesses any 
medical expertise and she has not claimed such expertise.  
Thus, the appellant's lay medical assertions, to the effect 
that the veteran's use of tobacco in service caused or 
substantially or materially contributed to the cause of death 
have no probative value. See Allen v. Brown, 7 Vet. App. 439 
(1995); Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

The evidence of record does not contain any medical evidence 
relating the cause of the veteran's death to cigarette 
smoking during service or that he became dependent upon 
cigarette smoking in service.  Thus, the appellant's claim 
for direct service connection on the basis of cigarette 
smoking during service is not well grounded and must be 
denied.

Furthermore, the Board notes there is no competent medical 
evidence of a nexus between the combination of cigarette 
smoking during service and his POW experience, and the 
veteran's lung cancer.  Thus in the absence of competent 
medical evidence to support such a contention, the 
appellant's claim for service connection is not well grounded 
and must be denied.

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a statement of the 
case (SOC) that informed the appellant of the reasons her 
claim had been denied.  Also, by this decision, the Board 
informs the appellant of the type of evidence needed to make 
her claim well grounded.  Unlike the situation in Robinette, 
she has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make her claim well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

